Citation Nr: 1032207	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  02-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Louisville, Kentucky


THE ISSUE

Entitlement to an increased (compensable) evaluation for Bell's 
palsy of the left side.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran had active service from April 1969 to March 1971.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Louisville, Kentucky VA RO, which denied an increased 
(compensable) evaluation for Bell's palsy of the left side.  

In April 2004, the Board denied the Veteran's claim for an 
increased (compensable) rating for Bell's palsy of the left side.  
He then appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2006 Order, the Court 
vacated the Board's April 2004 decision and remanded the matter 
to the Board for readjudication consistent with a joint motion.  
In May 2007, the Board remanded the claim for further 
development.  

In May 2009, the Board again denied the Veteran's claim of 
entitlement to an increased rating.  The Veteran once again 
appealed to the Court.  A Joint Motion for Remand was submitted 
in February 2010, and in February 2010 the Court issued an order 
granting the motion and the matter was remanded to the Board for 
readjudication consistent with the motion.  


REMAND

In the May 2009 decision, the Board determined that a compensable 
rating was not warranted for Bell's palsy of the left side.  In 
making that determination, the Board relied on results from a 
December 2008 VA examination.  The December 2008 VA examiner 
noted that the Veteran complained of left facial numbness when he 
slept on his left side, left ear tenderness, poor left vision, 
and headaches on the left side.  The examiner stated, "I do not 
think those are the common consequences of Bell's palsy, 
especially I do not see any residual cranial nerve 7 palsy on 
examination."  

In the February 2010 Joint Motion for Remand, the parties to the 
appeal agreed that the December 2008 VA medical examination was 
inadequate because the examiner failed to provide an adequate 
rationale in light of the objective medical evidence presented in 
the medical examination report and in light of medical 
information the parties obtained from the Mayo Clinic's website.  
The parties noted that the website indicates that signs and 
symptoms of Bell's palsy may include rapid onset of paralysis or 
weakness, facial droop and difficulty with facial expressions, 
pain behind or in front of the ear, sounds seeming louder on the 
affected side, pain that is usually in the ear on the affected 
side, headache, loss of taste, and changes in the amount of tears 
and saliva.

In order to comply with the joint motion, the Veteran needs to be 
reexamined to reassess the severity of any Bell's palsy of the 
left side.  The case is therefore REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should arrange for a VA 
examination of the Veteran by a neurologist 
to determine the extent of impairment from 
his service-connected Bell's palsy of the 
left side.  The claims files, including a 
copy of this remand, must be made available 
to the physician for proper review of the 
medical history.  Tests or studies deemed 
necessary to definitively determine whether 
the Veteran in fact experiences any 
impairment of the 7th cranial nerve should 
be accomplished.   The examiner is to set 
forth all findings in detail.  After 
reviewing the file, obtaining a detailed 
history from the Veteran, and examining 
him, the examiner should provide an opinion 
as to the extent of impairment of the left 
7th cranial nerve.  The examiner should 
identify each sign or symptom caused by the 
palsy and describe the overall impairment 
in terms consistent with the rating 
criteria-less than moderate, moderate, or 
severe incomplete paralysis or complete 
paralysis.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8207.  Any other nerve 
affected by the service-connected 
disability should be addressed by the 
examiner in like fashion.  The examiner 
should also provide an opinion as to 
whether any headaches or eye disorders are 
caused or made worse by the Veteran's 
service-connected Bell's palsy of the left 
side.  For each complaint made by the 
Veteran, it should be specifically noted 
whether such a symptom is due to Bell's 
palsy.  For each symptom found not to be 
due to Bell's palsy, a detailed explanation 
of why it is not due to Bell's palsy should 
be provided.  

2.  The AOJ should ensure that all 
requested actions have been accomplished.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  Thereafter, the AOJ should re-
adjudicate the Veteran's claim on the basis 
of all evidence of record and all 
applicable laws and regulations.  If any 
determination remains unfavorable to the 
Veteran, he should be furnished a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, and any additional 
applicable laws and regulations.  The SSOC 
must provide reasons and bases for the 
decision reached.  Thereafter, the Veteran 
and his attorney should be given 
opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the Veteran until 
he receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

